UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 SCM Trust (Exact name of registrant as specified in charter) 1050 17th Street, Suite 1710 Denver, CO 80265 (Address of principal executive offices) (Zip code) Steve Rogers 1050 17th Street, Suite 1710 Denver, CO 80265 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: June 30, 2017 ITEM 1. REPORTS TO STOCKHOLDERS SEMI-ANNUAL REPORT June 30, 2017 Shelton Greater China Fund Shelton BDC Income Fund Shelton Real Estate Income Fund This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of The SCM Trust which contains information about the management fee and other costs. Investments in shares of The SCM Trust are neither insured nor guaranteed by the U.S. Government. Table of Contents June 30, 2017 About Your Fund's Expenses 2 Top Holdings and Sector Breakdown 3 Portfolio of Investments 4 Statements of Assets & Liabilities 7 Statements of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 13 Notes to Financial Statements 17 Additional Information 23 Board of Trustees and Executive Officers 24 Board Approval of the Advisory Agreement 25 1 About Your Fund’s Expenses (Unaudited) June 30, 2017 The Funds’ advisor, Shelton Capital Management (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Funds’ gross income, directly reduce the investment return of the Funds. The Funds’ expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2017 to June 30, 2017. Actual Expenses The first line of the tables below provide information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Funds do not charge any sales charges. There is a redemption fee of 2% for shares of the Greater China Fund purchased that are held for 90 days or less from the date of purchase. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Funds’ expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Funds’ prospectus. Beginning Account Value January 1, 2017 (in U.S. Dollars) Ending Account Value June 30, 2017 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Net Annual Expense Ratio Greater China Fund Direct Shares Based on Actual Fund Return $ 1,000 $ 1,184 $ 10.72 1.98% Based on Hypothetical 5% Return before expenses $ 1,000 $ 1,015 $ 9.89 1.98% BDC Income Fund Institutional Shares Based on Actual Fund Return $ 1,000 $ 1,056 $ 6.37 1.25% Based on Hypothetical 5% Return before expenses $ 1,000 $ 1,019 $ 6.26 1.25% Investor Shares Based on Actual Fund Return $ 1,000 $ 1,055 $ 7.64 1.50% Based on Hypothetical 5% Return before expenses $ 1,000 $ 1,018 $ 7.51 1.50% Real Estate Income Fund Institutional Shares Based on Actual Fund Return $ 1,000 $ 1,018 $ 5.75 1.15% Based on Hypothetical 5% Return before expenses $ 1,000 $ 1,019 $ 5.76 1.15% Investor Shares Based on Actual Fund Return $ 1,000 $ 1,018 $ 7.00 1.40% Based on Hypothetical 5% Return before expenses $ 1,000 $ 1,018 $ 7.00 1.40% * Expenses are equal to the Fund’s expense ratio annualized. 2 Top Holdings and Sector Breakdowns (Unaudited) June 30, 2017 Shelton Greater China Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Tencent Holdings Ltd $ 776,107 9.62% 2 Taiwan Semiconductor Manufacturing 4.36% 3 BOC Hong Kong Holdings Ltd 4.15% 4 China State Construction International 3.82% 5 Industrial & Commercial Bank of China 3.78% 6 Kingboard Chemical Holdings Ltd 3.66% 7 China Construction Bank Corp 3.60% 8 AIA Group Ltd 3.48% 9 China Everbright International 3.16% 10 Chunghwa Telecom Co Ltd 2.91% Shelton BDC Income Fund Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Ares Capital Corp $ 1,525,650 9.72% 2 Golub Capital BDC Inc 7.31% 3 TCP Capital Corp 6.73% 4 NewStar Financial Inc 6.72% 5 HTGC 4.375% 6.53% 6 TPG Specialty Lending Inc 6.51% 7 Solar Capital Ltd 6.43% 8 PennantPark Floating Rate Capital 6.20% 9 Alcentra Capital Corp 5.05% 10 Apollo Investment Corp 4.84% Shelton Real Estate Income Fund Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 GGP Inc 6.375% $ 687,420 6.38% 2 Summit Hotel Properties Inc 7.875% 6.15% 3 CBL & Associates Properties In 6.625% 6.05% 4 DDR Corp 6.25% 5.18% 5 Colony NorthStar Inc 8.875% 4.80% 6 Brixmor Property Group Inc 4.12% 7 Cedar Realty Trust Inc 7.25% 4.07% 8 Blackstone Mortgage Trust Inc 4.07% 9 Apollo Commercial Real Estate 3.80% 10 Duke Realty Corp 3.46% 3 Shelton Greater China Fund Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) June 30, 2017 Security Description Shares Value Common Stock (96.19%) Basic Materials (6.82%) Kingboard Chemical Holdings Lt $ Nine Dragons Paper Holdings Lt Sinopec Shanghai Petrochemical Zhaojin Mining Industry Co Ltd Zijin Mining Group Co Ltd Total Basic Materials Communications (15.10%) China Mobile Ltd Chunghwa Telecom Co Ltd PCCW Ltd Tencent Holdings Ltd Total Communications Consumer, Cyclical (6.26%) ANTA Sports Products Ltd BAIC Motor Corp Ltd Galaxy Entertainment Group Ltd Great Wall Motor Co Ltd Haier Electronics Group Co Ltd Sands China Ltd Wynn Macau Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (4.82%) China Mengniu Dairy Co Ltd Sihuan Pharmaceutical Holdings Sinopharm Group Co Ltd TTY Biopharm Co Ltd Uni-President Enterprises Corp Total Consumer, Non-Cyclical Diversified (1.95%) CK Hutchison Holdings Ltd Total Diversified Energy (5.46%) China Everbright International China Longyuan Power Group Corp China Petroleum & Chemical Corp CNOOC Ltd PetroChina Co Ltd Total Energy Financial (35.00%) Banks (18.63%) Bank of China Ltd BOC Hong Kong Holdings Ltd China CITIC Bank Corp Ltd China Construction Bank Corp Chongqing Rural Commercial Ban Hang Seng Bank Ltd Industrial & Commercial Bank of China Diversified Financial Services (3.80%) China Everbright Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges & Clearing Insurance (6.47%) AIA Group Ltd China Taiping Insurance Holdings Fosun International Ltd PICC Property & Casualty Co Lt Real Estate (6.10%) Cheung Kong Property Holdings Hysan Development Co Ltd New World Development Co Ltd Sun Hung Kai Properties Ltd Total Financial Industrial (10.24%) China Communications Services China State Construction International CTCI Corp Hon Hai Precision Industry Corp Largan Precision Co Ltd Sunny Optical Technology Group Tianneng Power International Limited Total Industrial Technology (5.93%) Asustek Computer Inc Chipbond Technology Corp Taiwan Semiconductor Manufacturing Total Technology Utilities (4.61%) China Resources Power Holdings Hong Kong & China Gas Co Ltd Power Assets Holdings Ltd Total Utilities Total Common Stock (Cost $5,627,801) Total Investments (Cost $5,627,801) (a) (96.19%) $ Other Net Assets (3.81%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $5,867,502 At June 30, 2017, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund’s previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. See accompanying notes to financial statements. 4 Shelton BDC Income Fund Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) June 30, 2017 Security Description Shares Value Common Stock (74.36%) Financial (74.36%) Diversified Financial Services (6.15%) NewStar Financial Inc $ Investment Company (68.21%) Alcentra Capital Corp Apollo Investment Corp Ares Capital Corp BlackRock Capital Investment Corp Fifth Street Finance Corp Fifth Street Senior Floating Rate Corp Golub Capital BDC Inc Harvest Capital Credit Corp PennantPark Floating Rate Capital Prospect Capital Corp Solar Capital Ltd TCP Capital Corp THL Credit Inc TPG Specialty Lending Inc TriplePoint Venture Growth BDC Total Financial Total Common Stock (Cost $12,199,232) Preferred Stock (3.80%) Financial (3.80%) SARATOGA INVESTMENT CORP* Total Preferred Stock (Cost $625,000) Security Description Par Value Value Convertible Bonds (13.46%) GSBD 4 1/2 04/01/22 $ $ HTGC 4 3/8 02/01/22 TSLX 4 1/2 08/01/22 Total Convertible Bonds (Cost $2,253,750) Total Investments (Cost $15,077,982) (a) (91.62%) $ Other Net Assets (8.38%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $15,513,605 At June 30, 2017, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund’s previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. Shelton Real Estate Income Fund Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) June 30, 2017 Security Description Shares Value Common Stock (54.50%) Consumer, Cyclical (0.19%) Safestore Holdings PLC $ Total Consumer, Cyclical Financial (54.31%) REITS-Diversified (2.57%) Mitsui Fudosan Co Ltd Gecina SA ICADE Lexington Realty Trust Liberty Property Trust Merlin Properties Socimi SA REITS-Health Care (0.63%) Healthcare Trust of America Inc REIT-Industrial (4.37%) Duke Realty Corp Nippon Prologis REIT Inc 3 Rexford Industrial Realty Inc Segro PLC REIT-Mortgage (10.27%) Apollo Commercial Real Estate Blackstone Mortgage Trust Inc Starwood Property Trust Inc REIT-Office (5.25%) alstria office REIT-AG Boston Properties Inc Kilroy Realty Corp Mack-Cali Realty Corp Nippon Building Fund Inc 2 See accompanying notes to financial statements. 5 Shelton Real Estate Income Fund Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) (Continued) June 30, 2017 (Continued) Security Description Shares Value Financial (54.31%) (Continued) REIT-Office (5.25%) (Continued) SL Green Realty Corp $ REIT-Operating Companies (2.42%) ADO Properties SA Citycon OYJ Deutsche EuroShop AG Inmobiliaria Colonial SA LEG Immobilien AG TLG Immobilien AG Vonovia SE REIT-Residential (8.83%) Apartment Investment & Managem AvalonBay Communities Inc Equity Residential Sun Communities Inc UNITE Group PLC/The REIT-Retail (17.47%) Brixmor Property Group Inc DDR Corp Eurocommercial Properties NV GGP Inc Kimco Realty Corp Klepierre Mercialys SA Retail Properties of America I Scentre Group Simon Property Group Inc Unibail-Rodamco SE Vastned Retail NV Wereldhave NV Westfield Corp REIT-Specialized (2.50%) CubeSmart EPR Properties Total Financial Total Common Stock (Cost $6,175,813) Preferred Stock (37.94%) Financial (37.94%) REITS-Diversified (4.67%) Colony NorthStar Inc 8.875% PS Business Parks Inc 5.75% REITS-Hotel & Resort (7.13%) Chesapeake Lodging Trust 7.75% Summit Hotel Properties Inc 7.875% REIT-Industrial (0.96%) STAG Industrial Inc 6.625% REIT-Mortgage (1.74%) ARMOUR Residential REIT Inc 7.875% REIT-Retail (23.24%) CBL & Associates Properties In 6.625% Cedar Realty Trust Inc 7.25% DDR Corp 6.25% GGP Inc 6.375% Kimco Realty Corp 6% REIT-Specialized (0.20%) Digital Realty Trust Inc 5.875% EPR Properties 6.625% Total Financial Total Preferred Stock (Cost $3,925,696) Par Value Bonds & Notes (2.29%) Sabra Health Care REIT Inc $ Total Bonds & Notes (Cost $249,251) Total Investments (Cost $10,350,760) (a) (94.73%) $ Other Net Assets (5.27%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $10,380,198 At June 30, 2017, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund’s previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. See accompanying notes to financial statements. 6 Statements of Assets and Liabilities (Unaudited) June 30, 2017 (Expressed in U.S. Dollars) Shelton Greater China Fund Shelton BDC Income Fund Shelton Real Estate Income Fund Assets Investments in securities Cost of investments $ $ $ Market value of investments (Note 1) Cash Foreign Cash (Cost $32,071, $0 and $20,355 respectively) — Dividend and interest receivable Receivable from investment advisor Receivable for securities sold — — Receivable for shares purchased Reclaim Receivable — — Prepaid expenses Total assets $ $ $ Liabilities Payable to investment advisor Payable for shares redeemed Distributions payable Accrued custody fees — Accrued 12b-1 fees — Accrued administration fees Accrued CCO fees — — Accrued fund accounting fees — — Accrued legal fees — Accrued printing & mailing fees — — Accrued state registration fees — Accrued trustee fees — — Accrued expenses Total liabilities $ $ $ Net assets $ $ $ Net assets at June 30, 2017 consist of Paid-in capital Undistributed net investment income ) ) Accumulated net realized gain (loss) Unrealized appreciation (depreciation) of investments Total net assets $ $ $ Net assets Direct Shares — — Institutional Shares — Investor Shares — Shares outstanding Direct Shares (no par value, unlimited shares authorized) — — Institutional Shares (no par value, unlimited shares authorized) — Investor Shares (no par value, unlimited shares authorized) — Net asset value per share Direct Shares $ $ — $ — Institutional Shares $ — $ $ Investor Shares $ — $ $ See accompanying notes to financial statements. 7 Statements of Operations (Unaudited) For the Six Months Ended June 30, 2017 (Expressed in U.S. Dollars) Shelton Greater China Fund Shelton BDC Income Fund Shelton Real Estate Income Fund Investment income Interest income $ — $ $ Dividend income (net of foreign tax withheld: $7,576, $0, and $3,273 respectively) Total Expenses Management fees (Note 2) Administration fees (Note 2) Legal and audit fees Custodian fees 99 Printing Accounting services Trustees fees Transfer agent fees Registration and dues CCO fees (Note 2) Insurance 12b-1 fees Class Investor (Note 2) — Other expenses Total expenses Less reimbursement from manager (Note 2) Net expenses Net investment income Realized and unrealized gain (loss) on investments Net realized gain (loss) from security transactions Change in unrealized appreciation (depreciation) of investments ) ) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ $ $ See accompanying notes to financial statements. 8 Statements of Changes in Net Assets (Expressed in U.S. Dollars) Shelton Greater China Fund Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 Operations Net investment income (loss) $ $ Net realized gain (loss) on investments and foreign currency transactions Change in unrealized appreciation (depreciation) of investments and translation of assets and liabilities in foreign currencies ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders Distributions from net investment income Direct shares ) ) Total Distributions ) ) Capital share transactions Increase (decrease) in net assets resulting from capital share transactions ) ) Total increase (decrease) ) Net assets Beginning of year End of year $ $ Including undistributed net investment income (loss) of: $ $ ) See accompanying notes to financial statements. 9 Statements of Changes in Net Assets (Expressed in U.S. Dollars) (Continued) Shelton BDC Income Fund Shelton Real Estate Income Fund Six Months Ended June 30, 2017 (Unaudited) For The Period April 1, 2016 through December 31, 2016 (a) Six Months Ended June 30, 2017 (Unaudited) For The Period April 1, 2016 through December 31, 2016 (a) Operations Net investment income (loss) $ Net realized gain (loss) on investments and foreign currency transactions Change in unrealized appreciation (depreciation) of investments and translation of assets and liabilities in foreign currencies ) ) ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders Distributions from net investment income Direct shares — Institutional shares ) Investor shares (Class A) Class C — ) — ) Distributions from return of capital Institutional shares — — — ) Investor shares (Class A) — — — ) Class C — — — ) Distributions from realized capital gains on investments Institutional shares — — — ) Investor shares (Class A) — — — ) Class C — — — ) Total Distributions ) Capital share transactions Increase (decrease) in net assets resulting from capital share transactions ) ) ) Total increase (decrease) Net assets Beginning of year End of year $ Including undistributed net investment income (loss) of: $ ) $ $ ) $ ) (a) For the nine month period ending December 31, 2016. See accompanying notes to financial statements. 10 Statements of Changes in Net Assets (Expressed in U.S. Dollars) (Continued) Shelton Greater China Fund Direct Shares Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares repurchased ) Net increase (decrease) ) $ ) ) $ ) Shelton BDC Income Fund (See Note 5) Institutional Shares (a) Six Months Ended June 30, 2017 (Unaudited) Period of April 1 to December 31, 2016 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares repurchased (b) Net increase (decrease) $ ) $ ) Investor Shares (a) Class C (a) Six Months Ended June 30, 2017 (Unaudited) Period of April 1 to December 31, 2016 Period of April 1, 2016 to November 4, 2016 Shares Value Shares Value Shares Value Shares sold $ $ $ Shares issued in reinvestment of distributions Shares repurchased (b) Net increase (decrease) $ ) $ ) ) $ ) Shelton Real Estate Income Fund (See Note 5) Institutional Shares (a) Six Months Ended June 30, 2017 (Unaudited) Period of April 1 to December 31, 2016 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares repurchased (c) Shares Issued in reorganization — — Net increase (decrease) ) $ ) $ See accompanying notes to financial statements. 11 Statements of Changes in Net Assets (Expressed in U.S. Dollars) (Continued) Investor Shares (a) Class C (a) Six Months Ended June 30, 2017 (Unaudited) Period of April 1 to December 31, 2016 Period of April 1, 2016 to November 4, 2016 Shares Value Shares Value Shares Value Shares sold $ $ $ Shares issued in reinvestment of distributions Shares repurchased (c) Shares Issued in reorganization — — Net increase (decrease) ) $ ) $ ) $ ) (a) Following the acquisition on November 4, 2016, the Advisor Class and the A Class were renamed Institutional Class and Investor Class. The C class merged into the investor class. See note 5. (b) As of the close of business on November 4, 2016, Class C shares were converted to Investor Class shares at the following Rates: Shares Issued: Dollars: $ (c) As of the close of business on November 4, 2016, Class C shares were converted to Investor Class shares at the following Rates: Shares Issued: Dollars: $ See accompanying notes to financial statements. 12 Financial Highlights For a Share Outstanding Throughout Each Year or Period (Expressed in U.S. Dollars) Shelton Greater China Fund Direct Shares Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, 2013 Year Ended December 31, 2012 Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) (a) Net gain (loss) on securities (both realized and unrealized) ) Total from investment operations ) LESS DISTRIBUTIONS Dividends from net investment income ) — Distributions from capital gains — Total distributions ) — Net asset value, end of year $ Total return % % )% RATIOS / SUPPLEMENTAL DATA Net assets, end of year (000s) $ Ratio of expenses to average net assets: Before expense reimbursements % After expense reimbursements % Ratio of net investment income (loss) to average net assets Before expense reimbursements % )% % After expense reimbursements % Portfolio turnover 0 % 11 % 0 % 5 % 10 % 81 % Shelton BDC Income Fund (c) Institutional Shares (See Note 5) Formerly AR Capital BDC Income Fund Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 (b) Year Ended March 31, 2016 (i) Year Ended March 31, 2015 (d)(i) Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) (a) Net gain (loss) on securities (both realized and unrealized) ) ) Total from investment operations ) LESS DISTRIBUTIONS Dividends from net investment income ) Distributions from capital gains — — — Total distributions ) Net asset value, end of year $ Total return % % )%(e) %(e) RATIOS / SUPPLEMENTAL DATA Net assets, end of year (000s) $ Ratio of expenses to average net assets: (j) Before expense reimbursements % %(f) % %(f) After expense reimbursements % %(f) % %(f) Ratio of net investment income (loss) to average net assets (h) % %(f) Before expense reimbursements % %(f) After expense reimbursements % %(f) Portfolio turnover 74 % 38 %(g) % 33 %(g) (a) Calculated based upon average shares outstanding. (b) For the nine months ended December 31, 2016. See Note 5. (c) Following the acquisition on November 4, 2016, advisor class and class A were renamed Institutional and Investor Class. (d) The inception date of Shelton BDC Income Fund is April 22, 2014; the commencement of operations and start of performance for Institutional Class and Investor Class is May 2, 2014. The inception date of Shelton Real Estate Income Fund is August 7, 2014; the commencement of operations and start of performance is August 11, 2014. (e) Total returns shown exclude the effect of applicable sales loads/redemption fees. If the Adviser did not reimburse/waive a portion of the Fund’s expenses, total return would have been lower. Returns are not annualized (f) Annualized (g) Not annualized (h) Recognition of net investment income by the fund is affected by the timing in which the Fund invests. The ratio does not include the net income of the investment companies in which the Fund invests. (i) Audited by other independent registered public accounting firm. (j) Does not include expenses of the investment companies in which the fund invests. See accompanying notes to financial statements. 13 Financial Highlights For a Share Outstanding Throughout Each Year or Period (Expressed in U.S. Dollars) (Continued) Shelton BDC Income Fund Investor Shares (see Note 5) Formerly AR Capital BDC Income Fund Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 (b) Year Ended March 31, 2016 (i) Year Ended March 31, 2015 (d)(i) Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) (a) Net gain (loss) on securities (both realized and unrealized) ) ) Total from investment operations ) LESS DISTRIBUTIONS Dividends from net investment income ) Distributions from capital gains — Total distributions ) Net asset value, end of year $ Total return % % )%(e) %(e) RATIOS / SUPPLEMENTAL DATA Net assets, end of year (000s) $ Ratio of expenses to average net assets: (j) Before expense reimbursements % %(f) % %(f) After expense reimbursements % %(f) % %(f) Ratio of net investment income (loss) to average net assets (h) % %(f) Before expense reimbursements % %(f) After expense reimbursements % %(f) Portfolio turnover 74 % 38 %(g) % 33 %(g) (a) Calculated based upon average shares outstanding. (b) For the nine months ended December 31, 2016. See Note 5. (c) Following the acquisition on November 4, 2016, advisor class and class A were renamed Institutional and Investor Class. (d) The inception date of Shelton BDC Income Fund is April 22, 2014; the commencement of operations and start of performance for Institutional Class and Investor Class is May 2, 2014. The inception date of Shelton Real Estate Income Fund is August 7, 2014; the commencement of operations and start of performance is August 11, 2014. (e) Total returns shown exclude the effect of applicable sales loads/redemption fees. If the Adviser did not reimburse/waive a portion of the Fund’s expenses, total return would have been lower. Returns are not annualized (f) Annualized (g) Not annualized (h) Recognition of net investment income by the fund is affected by the timing in which the Fund invests. The ratio does not include the net income of the investment companies in which the Fund invests. (i) Audited by other independent registered public accounting firm. (j) Does not include expenses of the investment companies in which the fund invests. See accompanying notes to financial statements. 14 Financial Highlights For a Share Outstanding Throughout Each Year or Period (Expressed in U.S. Dollars) (Continued) Shelton Real Estate Income Fund (c) Institutional Shares (See Note 5) Formerly AR Capital Real Estate Income Fund Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 (b) Year Ended March 31, 2016 (i) Year Ended March 31, 2015 (i) Year Ended March 31, 2014 (d)(i) Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) (a) Net gain (loss) on securities (both realized and unrealized) (h) (h) Total from investment operations LESS DISTRIBUTIONS Dividends from net investment income ) Distributions from return of capital — ) — — — Distributions from capital gains — ) Total distributions ) Net asset value, end of year $ Total return % % %(e) %(e) %(e) RATIOS / SUPPLEMENTAL DATA Net assets, end of year (000s) $ Ratio of expenses to average net assets: Before expense reimbursements % %(f) % % %(f) After expense reimbursements % %(f) % % %(f) Ratio of net investment income (loss) to average net assets % % %(f) Before expense reimbursements % %(f) After expense reimbursements % %(f) Portfolio turnover 7 % %(g) 99 % % 86 %(g) (a) Calculated based upon average shares outstanding. (b) For the nine months ended December 31, 2016. See Note 5. (c) Following the acquisition on November 4, 2016, advisor class and class A were renamed Institutional and Investor Class. (d) The inception date of Shelton BDC Income Fund is April 22, 2014; the commencement of operations and start of performance for Institutional Class and Investor Class is May 2, 2014. The inception date of Shelton Real Estate Income Fund is August 7, 2014; the commencement of operations and start of performance is August 11, 2014. (e) Total returns shown exclude the effect of applicable sales loads/redemption fees. If the Adviser did not reimburse/waive a portion of the Fund’s expenses, total return would have been lower. Returns are not annualized (f) Annualized (g) Not annualized (h) Recognition of net investment income by the fund is affected by the timing in which the Fund invests. The ratio does not include the net income of the investment companies in which the Fund invests. (i) Audited by other independent registered public accounting firm. (j) Does not include expenses of the investment companies in which the fund invests. See accompanying notes to financial statements. 15 Financial Highlights For a Share Outstanding Throughout Each Year or Period (Expressed in U.S. Dollars) (Continued) Shelton Real Estate Income Fund (c) Investor Shares (See Note 5) Formerly AR Capital Real Estate Income Fund Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 (b) Year Ended March 31, 2016 (i) Year Ended March 31, 2015 (i) Year Ended
